196 F.2d 1017
Louis Joe LE FORCE, Appellant,v.UNITED STATES of America, Appellee.
No. 13662.
United States Court of Appeals Fifth Circuit.
June 2, 1952.
Rehearing Denied July 2, 1952.

Appeal from the United States District Court for the Northern District of Texas; T. Whitfield Davidson, Judge.
Clyde G. Hood, Howard Dailey, Dallas, Tex., for appellant.
Lester L. May, Asst. U. S. Atty., Frank B. Potter, U. S. Atty., Dallas, Tex., for appellee.
Before HOLMES, STRUM, and RIVES, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.